Name: Commission Regulation (EEC) No 2643/87 of 31 August 1987 rectifying Regulation (EEC) No 2530/87 on the supply of common wheat flour to the United Nations high commissioner for refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 87 Official Journal of the European Communities No L 248/61 COMMISSION REGULATION (EEC) No 2643/87 of 31 August 1987 rectifying Regulation (EEC) No 2530/87 on the supply of common wheat flour to the United Nations High Commissioner for Refugees (UNHCR) as food aid HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2530/87, point 12 is replaced by the following : ' 12. Stage of supply : free at port of landing  landed stage'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 2530/87 (2) has initiated a tendering procedure for the award of a contract for the supply of common wheat flour to UNHCR ; whereas it is necessary to rectify an omission and to specify clearly the stage of supply, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p . 1 and corrigendum OJ No L 42, 12. 2. 1987, p . 54. (2) OJ No L 240, 22 . 8 . 1987, p. 16 .